PER CURIAM.
On appeal from conviction of robbery, the appellant contends that the trial court committed error by improperly restricting his cross-examination of certain witnesses presented by the state, and by ruling that two certain witnesses offered by the appellant-defendant would not be permitted to testify. Upon consideration of the record and briefs we hold those contentions are without merit in this case. The questions on cross-examination, objections to which by the state were sustained, properly were regarded by the court to relate to matters that appeared to be immaterial. The ruling respecting the witnesses who were not permitted to testify was not an abuse of discretion, as to one of them because of noncompliance with the court’s rule for prior disclosure of intent to call him, and as to the other for being in violation of the rule, imposed at the trial, for the witnesses to remain out of the courtroom.
Affirmed.